Collins, J.
For many years prior to his death, which occurred in 1886, and at that time, James A. Lovejoy owned and occupied, as his residence property, lots 6, 7, 8, and 9 in block 28, town site of St. Anthony Falls. The dwelling house was on lot 8, while a barn was partly on that lot and partly on lot 9. Lots 6 and 7 were used in connection with 8 and 9, but were no part of the statutory homestead. In 1885, Lovejoy made his last will and.testatment. Evidently, his estate was much more valuable when the will was made than at the time of his decease, or he labored under a delusion as to his financial condition, for it turned out that he died insolvent. The will was duly probated, and the three executors named therein were duly appointed, qualified, and entered upon the duties of their trust.
The will was quite formal, and contained provisions which, to carry out, would have required a large estate. As preliminary, the executors were directed to pay the testator’s just debts and funeral expenses as soon as practicable. He gave and devised to his wife the house and all the grounds therewith connected which were then used and occupied as a homestead (the location being given), to be held, used, and owned by her during the term of her natural life, and at her decease to descend and belong to his children, in fee, share and share alike, save as to certain restrictions, of no moment here. We need not further refer to the details of the will, except to say that by express provision the executors were given full and complete power and right to make and deliver any and all deeds and other instruments, and to do any and all acts and things, necessary for the purpose of carrying out the full intention of the same, and all and every part thereof.
*400In clue form of law, the executors proceeded to make out and file an inventory and appraisal of the estate, in which lots 6 and 7 were treated, inventoried, and appraised as separate and distinct from 8 and 9, the statutory homestead. Later, in the due course of probate proceedings, each of these plaintiffs, except the son Arthur, filed claims of indebtedness against the estate, which claims were duly allowed. The son Lorin K. was indebted to the estate in a much larger amount than was allowed to him, however.
In May, 1887, acting undoubtedly under the clause in the will before mentioned, the executors bargained and sold all the right, title, and interest Lovejoy had or claimed to have at his decease in lots C and 7, for $11,000, to one Pratt, and, assuming to act under the will and its probating, in due form, conveyed the property to him by deed of May 11, 1887, which was at once filed and recorded in the office of the proper register of deeds. The defendant John McDonald derives his title to the property in dispute through a deed from said Pratt, of date August 31, 1891, also promptly recorded. Before that, — March 27, 1891, — Pratt had sold and conveyed to defendant Maggie McDonald, wife of defendant John, a part of these lots, the deed being placed on record April 9,1891. Immediately upon such sale and conveyance, the purchaser and her husband commenced the erection of a dwelling house on the land purchased, and, on its completion, moved into it, and have ever since resided there.
July 31, 1890, the executors filed in the Probate Court their final account as executors and trustees of and under the will, with their petition for the allowance of said account, and for a settlement and distribution of the residue of the estate remaining in their hands; and said account showed, among other items of money received by them, the sum of $11,000 from the sale of lots 6 and 7. It also showed the disbursement of all of the money received by said executors, — about $38,000, — except" $3,4-55.37, in part payment of the debts of the decedent, including the claims of part of these plaintiffs. Due notice of the time and place of hearing said account and partition was given, and, at the hearing, plaintiffs Hannah A. and Lorin K. Lovejoy and Mrs. Winston appeared in court by counsel, and took part in the proceedings. No objection was made to that part of the final account by which it clearly appeared that lots 6 and 7 had been sold by the executors under a power as*401sumed by them to exist in the will. On December 20, 1892, a complete settlement of the estate was made, and the executors discharged, the assets having paid but one-third of the liabilities. From the time of the probate of the will to the final settlement of the estate, all of these plaintiffs, the widow and children of the decedent, resided in the city wherein the property in question was situated, and in the county in which the probate proceedings were had. They also knew of the insolvent condition of the estate long before Pratt .purchased the lots, had knowledge of such purchase, and also of the purchases by these defendants, who, as well as Pratt, bought in entire good faith, and also knew of the erection and occupancy of the dwelling house. After the estate had been fully administered upon in the Probate Court, this action was commenced, and until then neither of the plaintiffs had claimed that the sale to Pratt was irregular or unwarranted.
We are of the opinion that, for the purpose of paying the debts of the decedent, — claims duly presented and allowed against the estate, — the executors were empowered to sell and convey the real property in question. It was no part of the homestead exempted by law, and consequently beyond the reach of creditors; and it was manifestly the intention of the testator that his just debts should first be paid, for he had expressly so directed at the beginning of his will. And the clause by which he conferred upon his executors full and complete power to execute and deliver deeds and other instruments, and to do all and any acts necessary for the purpose of carrying out his intention as indicated, was as much directed towards tailing steps essential to the liquidation of his indebtedness as it was to the performance of any other prescribed act. Taking the will as a whole, we are of the opinion that the sale and conveyance of the property in question for the purpose for which it was sold and conveyed by the executors was regular and valid. It was not necessary for a sale to be made by order of the Probate Court, as contended by the appellants. ■
But an affirmance of the judgment need not be placed wholly on that ground. At no time during the pendency of the probate proceedings did the plaintiffs have any beneficial interest in the property. It was subject to sale for the payment of debts, and although the proceeds of a sale found their way into the cash assets, and *402thus for distribution among the creditors, through the act of the executors, this might have been accomplished by an order of the court, had the power of sale not been vested in such executors by the terms of the will. And the plaintiffs’ attempt to now establish a right and interest is wholly based upon a technicality. They have delayed action of every nature until the estate has been settled, and then, through these technicalities, seek to be benefited at the expense of these defendants or Pratt, who, in perfect good faith, purchased the property, the defendants improving a part of it. The plaintiffs had no substantial rights, and claimed none. while the estate was in Probate Court. Such rights as they had,— to see that the property subject to the payment of the decedent’s debts was properly applied to that purpose, — they could easily fore-go and waive by acquiescing in its disposition, although such disposition might have been somewhat irregular. All were advised by the proceedings as to how these lots had been converted into cash, and several had actual knowledge of the course pursued, and, with other creditors, participated in the money derived by the conversion. We do not think they should now be allowed to repudiate the transaction. On the facts, which have been fully detailed, we are of the opinion that plaintiffs are estopped from asserting any right or title in or to the premises.
Judgment affirmed.
Gileillan, C.. J., absent on account of sickness, took no part.